 1   KILPATRICK TOWNSEND & STOCKTON LLP
     KOLLIN J. ZIMMERMANN (State Bar No. 273092)
 2   kzimmermann@kilpatricktownsend.com
     9720 Wilshire Blvd, Penthouse Suite
 3   Beverly Hills, California 90212
     Telephone: (310) 777-3755
 4   Facsimile: (310) 362-8756
 5   J. DAVID MAYBERRY (Admitted Pro Hac Vice )
     dmayberry@kilpatricktownsend.com
 6   SARA K. STADLER (Admitted Pro Hac Vice)
     sstadler@kilpatricktownsend.com
 7   The Grace Building
     1114 Avenue of the Americas
 8   New York, New York 10036
     Telephone: (212) 775-8700
 9   Facsimile: (212) 775-8800
     MARK H. REEVES (Admitted Pro Hac Vice)
10   mreeves@kilpatricktownsend.com
     Enterprise Mill
11   1450 Greene St., Suite 230
     Augusta, Georgia 30901
12   Telephone: (706) 823-4206
     Facsimile: (706) 828-4488
13
     KEITH M. HARPER (Admitted Pro Hac Vice)
14   kharper@kilpatricktownsend.com
     607 14th Street, NW, Suite 900
15   Washington, DC 20005
     Telephone: (202) 508-5844
16   Facsimile: (202) 315-3241
17   Attorneys for Defendant
     HONEY BAKED HAM COMPANY LLC
18
                        UNITED STATES DISTRICT COURT
19                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                           SOUTHERN DIVISION

21   HONEY BAKED HAM INC., a               CASE NO.: 8:19-cv-01528-JVS (DFMx)
     California corporation,
22                                         STIPULATED PROTECTIVE
                      Plaintiff,           ORDER
23
          v.                               Judge:     Hon. James V. Selna
24                                         Courtroom: 10C
     HONEY BAKED HAM
     COMPANY LLC, a Delaware                          411 West 4th Street
25                                                    Santa Ana, CA 92701
     limited liability company, and DOES
26   1 THROUGH 20,                         Date:      None applicable
                                           Time:      None applicable
27                    Defendants.

28                                         Complaint filed: August 7, 2019
 1         Plaintiff Honey Baked Ham, Inc. (Honey Baked California), and Defendant
 2   Honey Baked Ham Company, LLC (Honey Baked USA), hereby stipulate and move
 3   for the entry of a protective order governing Honey Baked USA’s providing Honey
 4   Baked California with pre-deployment access to Honey Baked USA’s redeveloped
 5   national website (the New Website) for the limited purpose of testing the functionality
 6   of the New Website’s state-selector mechanism for directing online shoppers to the
 7   appropriate entity’s retail sales website. The entry of the requested order is justified
 8   to prevent the advance disclosure of Honey Baked USA’s proprietary and confidential
 9   information before it is intended for public consumption. The protective order will
10   serve the interests of justice and judicial economy by allowing Honey Baked
11   California certain pre-deployment access to and testing of the New Website,
12   providing an opportunity for it to identify and raise objections to the New Website’s
13   functionality prior to its public deployment. There being good cause for the entry of
14   a protective order, the parties hereby stipulate as follows:
15         1.     This Order is being entered into to facilitate Honey Baked California’s
16   advance access to the New Website and testing of the New Website’s state-selector
17   mechanism.
18         2.     As used herein, the term “Confidential Information” shall mean all
19   information disclosed by Honey Baked USA to Honey Baked California in connection
20   with or to facilitate Honey Baked California’s testing of the New Website’s state-
21   selector mechanism, including, but not limited to, any links, credentials, or other
22   information necessary for Honey Baked California or its designated experts to gain pre-
23   deployment access to the New Website and the New Website itself until such time as
24   it is publicly deployed by Honey Baked USA.
25         3.     To facilitate the review described in paragraph 2 without delaying the
26   Honey Baked USA’s intended February 13, 2020, launch of the New Website, Honey
27   Baked California has agreed that to the extent it is able to do so in the time allowed, it
28   will provide written notice of any concerns or objections that it has regarding the


                                                                                     -2-
 1   functionality of the New Website’s state-selector mechanism to Honey Baked USA by
 2   noon EST on February 12, 2020, so that Honey Baked USA can evaluate Honey Baked
 3   California’s feedback and make any necessary adjustments.
 4         4.     Except with the prior written consent of Honey Baked USA or by Order
 5   of the Court, Honey Baked California, or any of its counsel, agents, employees, or
 6   anyone acting on its behalf, shall not share, furnish, show, or disclose any Confidential
 7   Information to any person or entity except:
 8                a)    designated agents, consultants, or experts of Honey Baked
 9                      California who are identified by name, title, and company prior to
10                      being provided access and who are actually involved in testing or
11                      evaluating the functionality of the New Website’s state-selector
12                      mechanism, provided, however, that such Confidential
13                      Information is furnished, shown, or disclosed in accordance with
14                      paragraph 5 hereof
15                b)    legal counsel for the parties to the Action and their associated
16                      attorneys, paralegals, office personnel and other employees,
17                      agents and vendors (including support staff) who are directly
18                      assisting such counsel in the prosecution of the instant litigation,
19                      are under the supervision or control of such counsel, and who
20                      have been advised by such counsel of their obligations hereunder;
21                c)    the Court and court personnel; and
22                d)    any other person designated by the Court, upon such terms as the
23                      Court may deem proper, or as agreed to by the parties to this case.
24         5.     Confidential Information produced by Honey Baked USA shall be utilized
25   only for purposes of evaluating and testing the New Website’s state-selector
26   mechanism and for no other purposes, and no person receiving Confidential
27   Information shall, directly or indirectly use, transfer, disclose, or communicate in any
28   way the contents of the Confidential Information to any person other than those


                                                                                    -3-
 1   specified in this Order; provided, however, that nothing in this Order shall limit Honey
 2   Baked USA’s use or disclosure of its own Confidential Information.
 3         6.     Before any disclosure of any Confidential Information is made to an
 4   expert, consultant, or agent of Honey Baked California pursuant to paragraph 4(a)
 5   hereof, counsel for Honey Baked California shall obtain the expert’s written agreement,
 6   in the form of Exhibit A attached hereto, to comply with the Order and be bound by its
 7   terms. Counsel for Honey Baked California shall be responsible for providing to
 8   counsel for Honey Baked USA copies of Exhibit A signed by each expert, consultant,
 9   or agent of Honey Baked California to whom Confidential Information is disclosed.
10         7.     This Order shall not preclude counsel for the parties from using during
11   any proceeding in this litigation any information or data developed by any party
12   through or as a result of its use of Confidential Information.
13         8.     Any person receiving Confidential Information shall not reveal or discuss
14   such information to or with any person not entitled to receive such information under
15   the terms hereof.
16         9.     The production or disclosure of Confidential Information shall in no way
17   constitute a waiver of Honey Baked USA’s right to object to the production or
18   disclosure of other information in this litigation or in any other action.
19         10.    Nothing in this Order shall require disclosure of any material that Honey
20   Baked USA contends is protected from disclosure by the attorney-client privilege,
21   work product protection, any other legally recognized privilege or immunity from
22   disclosure, or any applicable federal or state law or regulation prohibiting disclosure.
23         11.    If Confidential Information is disclosed to any person other than in the
24   manner authorized by this Order, Honey Baked California shall, immediately upon
25   learning of the disclosure, inform Honey Baked USA of the pertinent facts relating to
26   such disclosure and make every reasonable effort to retrieve the Confidential
27   Information and prevent disclosure by each unauthorized person who received such
28   material.


                                                                                    -4-
 1         12.    The restrictions set forth in any of the proceeding paragraphs shall not
 2   apply to information or material that:
 3                a)    is in the public domain through no fault of the recipient;
 4                b)    is acquired from a third party having the right to disclose such
 5                      information or material; or
 6                c)    was lawfully possessed prior to the Court’s entry of this Order.
 7         13.    Nothing herein shall be deemed to waive any privilege or immunity
 8   recognized by law, or shall be deemed an admission as to the admissibility in evidence
 9   of any facts or documents revealed in the course of discovery.
10         14.    This Order may be changed by further order of this Court, and is without
11   prejudice to the rights of a party or non-party to move for relief from any of its
12   provisions, or to seek or agree to different or additional protection for any particular
13   material or information.
14         STIPULATED AND AGREED TO, THROUGH COUNSEL OF RECORD:
15

16   Dated: February 11, 2020            KILPATRICK TOWNSEND &
17
                                         STOCKTON LLP

18                                        /s/ J. David Mayberry
                                         J. David Mayberry (Pro Hac Vice)
19                                       dmayberry@kilpatricktownsend.com
                                         Sara K. Stadler (Pro Hac Vice)
20                                       sstadler@kilpatricktownsend.com
21
                                         The Grace Building
                                         1114 Avenue of the Americas
22                                       New York, New York 10036
                                         Telephone:      (212) 775-8700
23                                       Facsimile:      (212) 775-8800
24                                       Kollin J. Zimmermann (Bar No. 273092)
25                                       kzimmermann@kilpatricktownsend.com
                                         9720 Wilshire Blvd, Penthouse Suite
26                                       Beverly Hills, California 90212
                                         Telephone:      (310) 777-3755
27                                       Facsimile:      (310) 362-8756
28


                                                                                     -5-
 1                  Certification in Compliance with Local Rule 5-4.3.4
 2         I hereby certify that, pursuant to Local Rule 5-4.3.4(a)(2)(i), I have obtained
 3   the authorization from the above-noted signatory, representing the above-noted
 4   party, to file the above-referenced document, and that the above-noted signatory
 5   concurs in the filing’s content.
 6    Dated: February 11, 2020               /s/ J. David Mayberry
                                             J. David Mayberry (Pro Hac Vice)
 7                                           KILPATRICK TOWNSEND & STOCKTON LLP
 8                                           Attorneys for Honey Baked USA

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                   -7-
 1                                        EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,                                                   , declare under penalty of perjury
 4   that I have read in its entirety and understand the Stipulated Protective Order dated
 5   February ___, 2020, in the case of Honey Baked Ham, Inc. v. Honey Baked Ham
 6   Company, LLC, Case No. 8:19-cv-01528-JVS (DFMx) (the Order).
 7   I agree to comply with and to be bound by all of the terms of the Order and I understand
 8   that failure to so comply could expose me to sanctions and punishment in the nature of
 9   contempt of court. I solemnly promise that I will not disclose any information that is
10   subject to the Order except in strict compliance with the provisions of the Order.
11   I further agree to submit to the jurisdiction of the United States District Court for the
12   Central District of California for the purposes of enforcing the Order.
13   So declared this _____ day of                        , 2020.
14

15   Signature:
16

17   City and State where signed:
18

19

20

21

22

23

24

25

26

27

28


                                                                                    -8-
